UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
MARK HOTTON,

                         Petitioner,
                                               MEMORANDUM AND ORDER
             -against-                         12-CR-0649(JS)
                                               17-CV-4440(JS)
UNITED STATES OF AMERICA,

                    Respondent.
-------------------------------------X
APPEARANCES
For Petitioner:     Mark Hotton, pro se
                    #81697-053
                    Joint Base MDL-FCI
                    P.O. Box 2000
                    Fort Dix, New Jersey 08640

For Respondent:          Burton T. Ryan, Jr., Esq.
                         Madeline M. O’Connor, Esq.
                         United States Attorney’s Office
                         Eastern District of New York
                         610 Federal Plaza
                         Central Islip, New York 11722

SEYBERT, District Judge:

             Mark Hotton (“Petitioner”) entered a guilty plea to

Conspiracy    to   Launder   Money,    in   violation   of   18   U.S.C.   §§

1956(a)(1)(A)(i) and 1956(h), pursuant to a Plea Agreement with

the Government that included a waiver of his right to appeal or

collaterally    attack    his   conviction    or   sentence.      (See   Plea

Agreement, D.E. 306-1 at ECF pp. 4-15; J., D.E. 231.)             Following

the guilty plea, Petitioner was sentenced to a term of imprisonment

of one hundred thirty-five (135) months.             (See J. at 2.)        On
July 16, 2017, Petitioner, acting pro se, petitioned this Court to

vacate, set aside, or correct his conviction and sentence pursuant

to 28 U.S.C. § 2255 (“Section 2255”).      (See Pet., D.E. 287.)

Petitioner contends that he received ineffective assistance of

counsel in relation to the entry of his guilty plea.   In addition

to the aforementioned Petition, the following motions are pending

before this Court: (1) Petitioner’s motion to correct his sentence

pursuant to Rule 36 of the Federal Rules of Criminal Procedure

(“Rule 36”) filed in October 2017 (Rule 36 Mot., D.E. 296); (2)

Petitioner’s motion to correct his sentence pursuant to Rule 36,

originally filed in the Southern District of New York in July 2017

(S.D.N.Y. Rule 36 Mot., D.E. 313); (3) Petitioner’s motion to amend

his Section 2255 Petition (Mot. to Amend, D.E. 306); and (4)

Petitioner’s motion to expand the record and appoint counsel (Mot.

To Expand & Appoint Counsel, D.E. 322). For the following reasons,

the aforementioned motions are DENIED in their entirety.

                            BACKGROUND

          The Court assumes familiarity with the facts, which are

referenced only as necessary to explain the Court’s decision.

I.   Factual Background

          Petitioner entered into a Plea Agreement in which he

agreed to plead guilty to Count One of a Superseding Information,

charging Conspiracy to Commit Money Laundering, which carried a

maximum jail sentence of twenty years of imprisonment and no

                                2

minimum   term   of   imprisonment.       (Plea   Agreement   ¶   1.)     The

Superseding Information stated, in pertinent part, that:

           On or about and between January 1, 1995 and
           October 15, 2012, both dates being approximate
           and inclusive, within the Eastern District of
           New York and elsewhere, [Petitioner], together
           with others, did knowingly and intentionally
           conspire to conduct one or more financial
           transactions in and affecting interstate
           commerce, which transactions in fact involved
           the proceeds of specified unlawful activity,
           to wit: mail fraud, [ ] wire fraud, [ ]
           securities fraud, [ ] and embezzlement from an
           employee benefits plan, [ ] knowing that the
           property    involved    in    the    financial
           transactions represented the proceeds of some
           form of unlawful activity (a) with the intent
           to promote the carrying on of the specified
           unlawful activity . . . and (b) knowing that
           the transactions were designed in whole and in
           part to conceal and disguise the nature, the
           location, the source, the ownership and the
           control of the proceeds of the specified
           unlawful activity.

(Superseding Information, D.E. 78, at 1-2.)           The Plea Agreement

contained an appellate waiver, in which Petitioner agreed not to

appeal or collaterally attack his conviction pursuant to 28 U.S.C.

§ 2255 if he received a sentence of 135 months or less.                 (Plea

Agreement ¶ 4.)

           Prior to entering into this Plea Agreement, Petitioner

met with the Government numerous times in an attempt to provide

cooperation pursuant to a Proffer Agreement, but no Cooperation

Agreement was offered to Petitioner.        (Resp’t Br., D.E. 292, at 2-

3.)   The Proffer Agreement stated in pertinent part:


                                      3

                             THIS IS NOT A COOPERATION AGREEMENT. Client
                             agrees to provide the Office with information,
                             and to respond to questions, so that the
                             Office may evaluate Client’s information and
                             responses in making prosecutorial decisions.
                             By receiving Client’s proffer, the Office does
                             not agree to confer immunity, make a motion on
                             Client’s behalf, or enter into a cooperation
                             agreement, plea agreement or non-prosecution
                             agreement. The Office makes no representation
                             about the likelihood that any such agreement
                             will be reached in connection with this
                             proffer.

(See Proffer Agreement, D.E. 224-4, ¶ 1.)                                                      According to the

Government, “[o]n July 24, 2013, well before any entry of the

guilty plea [ ] [Petitioner], his counsel Marianne Rantala, and

his co-counsel Ira London . . . were both informed that no

cooperation agreement would be offered.”                                               (See Resp’t Br. at 3.)

II.           Guilty Plea

                             On July 30, 2013, in this Court, Petitioner entered a

guilty plea to Conspiracy to Commit Money Laundering in violation

of 18 U.S.C. §§ 1956(a)(1)(A)(i) and 1956(h).                                                  (J. at 1.)      After

swearing Petitioner in, the Court ensured that Petitioner was

competent                      to         enter                the   guilty   plea   and    understood   the   plea

proceedings;                             the             Court       explained   the       constitutional   rights

Petitioner was forfeiting by pleading guilty.                                                    (Plea Tr., D.E.

121, 7:6-10:21.)1                                          The Court explained the range of sentences




Marianne Rantala, Esq. was Petitioner’s defense attorney for the
1

instant matter; Ira London, Esq. was Petitioner’s defense
attorney for his matter in the Southern District of New York;
                                                                          4

Petitioner                         faced,                  specifically       noting    that   Petitioner   could

receive a maximum sentence of twenty years of imprisonment followed

by three years of supervised release.                                              (Plea Tr. 10:22-11:5.)    The

Court informed Petitioner that he would also receive a fine of

$500,000 and “restitution in an amount that will be determined by

the Court but will not be more than $5.7 million.”                                               (Plea Tr. 11:6-

11:9.) The Plea Agreement was discussed, and the waiver provisions

contained in the agreement were placed on the record:

                             THE COURT: You also understand, do you not,
                             that you can not appeal my sentence if I
                             sentence you to a term of 135 months or less.
                             Do you understand that?

                             MR. HOTTON: Yes.

(Plea Tr. 14:7-14:11.)                                         Further, the Court ensured that Petitioner

understood that the Plea Agreement he was entering “super[s]edes

any other agreement you had, any proffer agreements; in particular

the January 2, 2000 proffer agreement.”                                                (Plea Tr. 21:1-21:6.)

                             Petitioner stated that he was entering the plea because

he was in fact guilty and that no one was forcing him to plead

guilty.                  (Plea Tr. 21:10-21:15.)                              In addition, Petitioner admitted

to his criminal conduct and the following exchange occurred:

                             THE COURT: All right, so tell me what it is
                             that you did with respect to the superseding
                             information, both as to the underlying
                             conspiracy and as to the forfeiture?


both attorneys were present and participated in this guilty
plea. (Plea Tr. 8:15-9:4.)


                                                                          5

          MR. HOTTON: I created false invoices with
          others to guarantee payments that my company
          was not entitled to.   The proceeds of this
          scheme was used to promote the ongoing
          business and the further generation of false
          invoices to continue the business.   And the
          proceeds were also used to finance a cash
          payroll.

          THE COURT: And what kind of business was it?

          MR. HOTTON: Electrical installation       and
          electrical supply company.

          THE COURT: And what period of time did this
          occur?

          MR. HOTTON: From like 2009 until 2011.

(Plea Tr. 21:16-22:4.)   The Government then placed an offer of

proof on the record:

          THE GOVERNMENT: There is additional evidence
          concerning   frauds   and  money   laundering
          relative to the earlier portion of the scheme
          from 1995 to 2009 that the government could
          prove.

          At that time Mr. Hotton was a broker dealer
          and he was involved in a series of fraudulent
          investment schemes involving companies such as
          Cross Country Capital, WQN, North Country
          Barbecue, a phone bond company, company bonds,
          phony GE promissory notes, Atlantic Senior
          Associates is another company, On Screen
          Media.

          He took money and made false statements
          concerning   these    investments   or   false
          document[s] concerning these. He defrauded a
          number of investors, approximately a dozen out
          of a number of millions of dollars. And then
          passed the money to promote his ongoing
          companies, and actually ended up purchasing
          through all of these, some of these schemes,

                                6

             the electrical companies through which he
             finally financed the false invoice scheme.

             And all of this was used, all this money was
             laundered for most of his illegal activities
             and to fund the payroll in which union benefit
             funds were not paid, and which none of the
             withholding taxes that were required to be
             paid to the IRS were ever submitted to the
             IRS.

             And in this way he committed the frauds,
             laundered money and he used operations for
             essentially 17 years.

(Plea Tr. 22:8-23:8.) Petitioner conceded that what the Government

stated was true and that he committed his criminal activity

knowingly.    (Plea Tr. 23:23-24:18.)   Petitioner admitted guilt and

the Court, satisfied with the allocution, accepted his guilty plea.

(Plea Tr. 25:3-25:13.)

III. Sentencing Proceedings

             Prior to sentencing, the Probation Office prepared a

Presentence    Investigation   Report   (“PSR”)   and   determined    that

Petitioner’s Total Offense Level was 42 with a Criminal History

Category of III and he faced sentences of 360 months to life

imprisonment, though the statutory maximum sentence was 240 months

of imprisonment.     (See PSR, D.E. 122, ¶ 107.)

             Petitioner returned to this Court for his sentencing

hearing on June 25, 2015.      (See Sentencing Tr., D.E. 259.)       Prior

to imposing sentence, the Court stated that it considered the PSR

and its addendums, counsel’s objections to the PSR, the guilty


                                    7

plea, the Plea Agreement, and multiple letters.             (Sentencing Tr.

4:8-18.)

           During     the    sentencing   proceedings      defense    counsel

claimed that Petitioner was induced to plead guilty and stated

that “[Petitioner] basically signed off on [the] plea agreement

and entered into this plea under the false pretenses that he would

be used [as a cooperator] because this was in the midst of the

cooperation, and as a matter of fact after the plea hearing there

were still meetings for cooperation.”        (Sentencing Tr. 10:12-17.)

The Government responded that Petitioner had engaged in a lengthy

series of proffers but that he was ultimately rejected as a

cooperator,   which    the   Government   told     Petitioner   and   defense

counsel.      (Sentencing     Tr.   11:18-12:3.)      As   to   Petitioner’s

allegations of inducement to plead guilty, prior to the plea the

Government stated that “the government never made any false promise

to [Petitioner].       He knew that he did not have a cooperation

agreement.    He indicated his willingness to attempt and continue

to work with the agents to develop criminal cases.               The agents

were willing to work with him to see if that could happen, but

unfortunately once [Petitioner] was released on bail, he went out

and committed new and additional crimes, lying to pretrial services

numerous times.”      (Sentencing Tr. 13:22-14:5.)          The Government

discussed Petitioner’s actions while out on bail:



                                      8

            There were a long series of events while out
            on bail, where even if he had been granted a
            cooperation agreement he would not have
            honored the minimum conditions which is
            required to commit no additional crimes. As
            a result of that, there was a lengthy hearing
            held   before   the   Court   concerning   the
            defendant’s conduct and the defendant was
            remanded. As a result of that, the probation
            department found him to have lost his
            acceptance of responsibility for this new
            criminal conduct and other consequences that
            increased his punishment before the Court.
            All of that goes to show that there was no
            fraud in the inducement at all by this
            defendant. In fact for a man who has spent
            his entire professional life as essentially a
            career white-collar criminal lying to people
            and making false promises about what he would
            do, we find it the most extreme irony that he
            now accuses the government of acting as he has
            acted his entire life.

(Sentencing Tr. 14:19-15:11.)

            Defense counsel then stated that during Petitioner’s

guilty plea allocution Petitioner was never asked if he had

reviewed the Superseding Information.    (Sentencing Tr. 17:17-21.)

As a result of this representation, the Court allowed for an

adjournment for defense counsel and Petitioner to consider whether

Petitioner wanted to withdraw his guilty plea. (Sentencing Tr.

36:7-24.)

            Defense counsel indicated that only a brief adjournment

was needed and upon return that day the Court asked: “Do you

understand that you were given a full opportunity to withdraw your

plea today based on any claims that you have that your plea was


                                  9

not knowingly made because I didn’t specifically ask you had you

reviewed the plea agreement with your attorneys. Do you understand

that?”   (Sentencing Tr. 38:11-16.)                 Petitioner responded that he

understood and chose not to withdraw his plea.                          (Sentencing Tr.

38:17-39:1.)        The Court proceeded to hold a Fatico hearing and

heard from witnesses presented by the defense and the government

regarding     the    loss    amount     caused        by   Petitioner’s           criminal

activities.     (Sentencing Tr. 42:3-97:14.)                    Ultimately the Court

determined that “as a result of this Fatico hearing that the

government’s summary is indeed accurate and I find the amount of

$9,336,213     is    the    amount     of        intend[ed]      loss     which     causes

[Petitioner] to be in--that would add additional levels to have

him at a bas[e] offense level of 36.                  In addition, the amount of

restitution is $6,019,962.”            (Sentencing Tr. 102:25-103:7.)

             Defense counsel argued that the Plea Agreement had a cap

offense level of 33, that the correct base offense level should

have reduced the level to 32, and a two-level reduction for

acceptance of responsibility should be added, bringing the offense

level to 29 with a sentence range of 87 to 108 months.                      (Sentencing

Tr.   103:17-104:8.)         As   to    acceptance         of    responsibility        the

Government responded that “there was no way at the time we entered

this plea agreement that we could be aware [Petitioner] was going

to commit new crimes subsequent to his release on bail and the

probation department was entirely free to reject the acceptance of

                                            10

responsibility because of that and find that he obstructed justice

or no longer had accepted responsibility because of the new

criminal conduct while released on bail.”                    (Sentencing Tr. 105:15-

22.)      In    response         to   defense      counsel’s      statement    that    the

Government          had    agreed     not    to     challenge     the    acceptance      of

responsibility, the Government stated that “the court is free to

provide him the acceptance of responsibility.                       We would have not

objected    if       you    do   provide     it,    but   it’s    up    to   the    court’s

discretion.”               (Sentencing      Tr.     105:25-106:14.)           The     Court

determined that Petitioner would not be receiving credit for

acceptance of responsibility, stating “[t]his is a classic case of

someone not accepting responsibility, and not bothering to even

coordinate their activities with a generous opportunity to be at

liberty.”      (Sentencing Tr. 106:17-19.)                The Court then engaged in

an    analysis       of    the   Sentencing        Guidelines,     ultimately       finding

Petitioner’s offense level was 43.                  (Sentencing Tr. 108:1-112:19.)

               In     considering           sentence,       the    Court      referenced

Petitioner’s guilty plea in the Southern District of New York and

defense counsel pointed out that Petitioner had already completed

his    Southern       District        sentence     before    receiving       the    instant

sentence.      (Sentencing Tr. 104:22-105:12.)

               The Court engaged in a discussion with the parties

regarding their stance on the U.S.S.G. § 3553(a) factors as applied

to Petitioner.            (Sentencing Tr. 103:22-127:4.)            Further, the Court

                                              11

addressed Petitioner’s criminal activities during the pendency of

this case.      (Sentencing Tr. 127:6-128:16.)                    Following arguments

from counsel and a consideration of all factors under U.S.S.G.

§ 3553(a),      in   accordance       with    the   Plea        Agreement,   the     Court

sentenced Petitioner to a sentence of 135 months of imprisonment

followed by three years of supervised release and a restitution

amount of $5.75 million.             (Sentencing Tr. 130:7-20.)

             Notwithstanding the appeal waiver, Petitioner sought

relief from the Second Circuit Court of Appeals following his

sentencing; Petitioner’s appellate counsel filed an Anders brief

which Petitioner opposed pro se, arguing that the guilty plea was

not voluntarily executed.             (See Resp’t Br. at 2.)              On March 22,

2016,     the    Second     Circuit      held       the    following:        "Upon     due

consideration, it is hereby ORDERED that the Anders motion is

GRANTED, and the Government’s motion to dismiss is GRANTED . . .

with respect to [Petitioner’s] appeal of his conviction and term

of   imprisonment,        and   is    construed      as     a    motion   for   summary

affirmance with respect to the non-custodial components of his

sentence, and is GRANTED so construed.”                   (See, 2d Cir. Order, D.E.

323-2, United States v. Hotton, No. 15-CR-2190 (2d Cir. Mar. 22,

2016).)    Petitioner then moved for rehearing, which was denied by

the Second Circuit on July 22, 2016.                 (See Pet. at 1; Resp’t Br.

at 5.)



                                             12

IV.    The Section 2255 Motion

                On July 16, 2017, Petitioner filed this Petition to

vacate his conviction and sentence pursuant to 28 U.S.C. § 2255,

contending that he received ineffective assistance of counsel and

was entitled to an evidentiary hearing to resolve this matter.

(See Pet. at 9-13.) Petitioner claims that counsel erred, in that:

                Defense counsel repeatedly assured [him] that
                despite what was said in the plea agreement
                and despite what was said in the courtroom
                that he would in fact get credit for
                cooperation and that there would be no
                relevant conduct.     In fact, the defense
                counsel on repeated occasions went to great
                lengths in telling [Petitioner] how this was
                going to be reduced and that was going to be
                credited.   In fact, apparently none of this
                was true. [Petitioner] agreed to a plea with
                the [i]mpression that after credit for
                cooperation and all the other reductions he
                thought he was getting that he would either
                get time served or only have to serve a little
                more time.

(Pet. at 10.)        Petitioner provides lists of alleged quotes from

his defense attorneys that induced him to enter his guilty plea,

a plea that he insists he would not have accepted absent this

ineffective       assistance     of   counsel.    (Pet.    at     3-8,   11.)    To

summarize, Petitioner claims that his attorneys told him that: (1)

if he provided credible information to the Government that he would

get a Cooperation Agreement; (2) that the Government was satisfied

with the progress of Petitioner’s proffer sessions and he was going

to    get   a    sentence   of   time   served   or   a   short    sentence;    (3)


                                         13

notwithstanding what was on the record or in the Plea Agreement,

the Government promised that it would make a motion under Rule 35

to obtain a reduced sentence.       (See Pet. at 3-8.)

            The Government filed a response on August 16, 2017,

arguing that Petitioner’s claims are without merit, that his

arguments were already presented to this Court prior to sentencing,

and that his arguments are precluded by his valid guilty plea and

appeal waiver.      (See Resp’t Br. at 2, 5-9.)          The Government’s

argument is summarized as follows:

            In sum [Petitioner], knowing (1) he had not
            received a cooperation agreement, (2) that he
            had been caught and incarcerated after
            committing new crimes, and (3) that no
            promises existed as to what sentence he would
            receive, and (4) with the advice of two
            counsel, one of whom he does not claim was
            ineffective, chose to reject the opportunity
            to withdraw his plea. Given those facts, no
            factual or legal basis exists that justifies
            Hotton’s claim he was actually ‘prejudiced’ by
            one    of   his     two   counsel’s     claimed
            representations    making   his    plea    non-
            voluntary.

(Resp’t Br. at 9.)

            On   September   7,   2017,   Petitioner   submitted   a   reply

providing further support for his claims of ineffective assistance

of counsel, adding that “[t]he government has not submitted any

affidavit that contradicts what occurred in meeting[s] outside the

courtroom and off the record between [Petitioner] and defense

counsel.”    (See Pet’r Reply Br., D.E. 293, ¶ 20.)         In his reply,


                                     14

Petitioner      also   adds     that   co-counsel       Mr.    London     provided

ineffective assistance, stating: “after being added to the team,

Mr. London did not provide any advice during [ ] key meetings

outside the courtroom and in many cases was not at the meeting .

. . At one point after sentencing, Mr. London advised [him] to

file a 2255 because Ms. Rantala ‘made too many mistakes.’”                 (Pet’r

Reply Br. at ¶¶ 18-19.)

              The Government filed a sur-reply on November 17, 2017,

including affidavits from Petitioner’s former defense counsels Mr.

London and Ms. Rantala.         (See Resp’t Sur-Reply, D.E. 301; see also

London Aff., D.E. 301-1; Rantala Aff., D.E. 301-2.)                        In Ms.

Rantala’s affidavit, Petitioner’s claims of ineffective assistance

of counsel were denied in their entirety.                     Specifically, Ms.

Rantala states that “[a]t no time did I ever tell [Petitioner]

that a cooperation agreement was a certainty . . . [n]or did I

tell   [Petitioner]      that   a   Rule    35   from   the   Government    was    a

certainty.”       (Rantala Aff. at 2.)           The affidavit explained that

though a draft cooperation agreement was sent to her, it remained

unsigned, acknowledging that after his guilty plea and release

that   “the    [C]ourt    found     that    [Petitioner]      had    intentionally

violated numerous conditions of his release.” (Rantala Aff. at 2.)

Mr.    London’s    affidavit      addressed      Petitioner’s       assertions    of

ineffective assistance, stating that: “[t]he fact is that Mr.

Hotton and I had numerous and extensive conversations regarding

                                           15

the progress of his attempted cooperation.”     (London Aff. at 1.)

In response to Petitioner’s contention that Mr. London said Ms.

Rantala made mistakes justifying filing a Section 2255 petition,

the affidavit states: “What I actually said to Mr. Hotton was that

the remedy for issues with defense counsel’s performance is a 2255

application.    I never said Ms. Rantala ‘made too many mistakes.’”

(London Aff. at 1.)

V.    The Rule 36 Motion

            On October 17, 2017, Petitioner filed a motion to correct

a mistake or omission in his sentence pursuant to Rule 36.      (See

Rule 36 Mot.)    This motion stated that Petitioner plead guilty to

wire fraud in the Southern District of New York on July 29, 2013

and was sentenced to 34 months of imprisonment.     (Rule 36 Mot. at

1.)   Petitioner claimed that the instant guilty plea and his

Southern District of New York plea are relevant conduct pursuant

to U.S.S.G. § 5G1.3(b), and as such the sentences should have been

run concurrently to each other.        (Rule 36 Mot. at 1-2.)    The

Government opposed this motion on November 22, 2017.     (See Resp’t

Opp. to Rule 36 Mot., D.E. 303.)       First, the Government stated

that the guilty plea in the Southern District of New York was not

relevant conduct under the Sentencing Guidelines, as it involved

“a separate scheme, [ ] separate victims” and “[n]o common scheme

or plan existed . . . and there was no overlapping criminal

conduct.”     (Resp’t Opp. to Rule 36 Mot. at 2.)        Second, the

                                  16

Government emphasized that Petitioner provided no factual basis to

support his argument that both convictions were relevant conduct.

(Resp’t Opp. to Rule 36 Mot. at 2.)    Third, the Government stated

that at the time of Petitioner’s sentence in the instant case, he

had already completed his Southern District sentence and “[t]he

Court cannot sentence a defendant concurrently to a sentence that

had already been completed, even if the Court found it related.”

(Resp’t Opp. to Rule 36 Mot. at 3.) Fourth, the Government alleged

that as Petitioner failed to raise this argument on direct appeal

that he is precluded from raising it in the Rule 36 motion. (Resp’t

Opp. to Rule 36 Mot. at 3.)    Fifth, the Government claimed that a

Rule 36 motion is intended for corrections of clerical errors, not

a vehicle to run sentences concurrently.    (Resp’t Opp. to Rule 36

Mot. at 3-4.)

             On December 19, 2017, Petitioner submitted a reply in

further support of his Rule 36 motion.    (See Pet’r Rule 36 Reply,

D.E. 307.)

V.   The Southern District Rule 36 Motion

             In July of 2017, Petitioner filed a motion in the

Southern District of New York, to correct a mistake or omission in

his sentence pursuant to Rule 36, arguing that according to

U.S.S.G. § 5G1.2(b) he was entitled to the aforementioned sentences

running concurrently.    (See S.D.N.Y. Rule 36 Mot.)   On November 2,

2017, the Government responded, arguing that the Southern District

                                 17

of New York lacked jurisdiction to address this motion.            (See D.E.

313-2.)   On December 5, 2017, the Southern District of New York

determined that this motion should be transferred to this Court

for decision.   The Southern District of New York first found that

“Rule 36 is not the correct vehicle for such a motion because the

error, if there had been one, would not be a clerical motion

subject to correction under Rule 36.           Rather, the motion would be

a motion to amend the sentence under 28 U.S.C. § 2255 for an error

in the imposition of the sentence.”        United States v. Hotton, No.

12-CR-0825, 2017 WL 6414055, at * 1 (S.D.N.Y. Dec. 5, 2017).             The

Court then determined that “any error, if there was an error, would

not have been committed by this Court because at the time the

sentence was imposed by this Court the defendant had not yet been

sentenced in the Eastern District of New York.”          Id.     The case was

transferred and on January 7, 2019 and the Government filed an

opposition addressing the merits of the motion.           (See Resp’t Opp.

to S.D.N.Y. Rule 36 Mot., D.E. 316.)            The Government reiterates

that   Petitioner   is   not   entitled   to    relief   under    U.S.S.G.   §

5G1.3(b), as he has not established that the sentences involved

relevant conduct, maintaining that “[t]he remedy [Petitioner]

seeks is not available to him.           [Petitioner] had completed his

term of imprisonment in the Southern District of New York at the

time he was sentenced in the Eastern District of New York.             There

was no sentence of imprisonment to run concurrent with.”             (Resp’t

                                    18

Opp. to S.D.N.Y. Rule 36 Mot. at 1-2.)                                       On March 28, 2019,

Petitioner filed a reply restating his bases for Rule 36 relief.

(See Pet’r Mar. 28 Reply, D.E. 321.)2

V.            The Motion to Amend the Section 2255 Motion

                             On November 13, 2017, Petitioner filed a motion to amend

his Petition to vacate his conviction and sentence pursuant to 28

U.S.C. § 2255.                                 (See Mot. to Amend.)   Petitioner seeks to add the

following claims to his Section 2255 Petition:

       (1)            he received ineffective assistance of counsel based on
                      “defense counsel’s misrepresentations of AUSA Ryan’s
                      promises”3 (the “Defense Counsel’s Misrepresentations
                      claim”) (Mot. to Amend at ECF p. 7);

       (2)            the prosecutor “flagrantly violated the provisions of the
                      Plea Agreement that prohibited the Government from seeking
                      an upward departure or taking a position on the appropriate
                      sentence within the applicable Sentence Guideline Range”
                      (the “Plea Agreement Violation claim”) (Mot. to Amend at
                      ECF pp. 16-17);

       (3)            the prosecutor violated the Proffer Agreement “by using
                      statements   provided   concerning    alleged   regulatory
                      misconduct, not criminality, exclusively and directly
                      provided under protection of the proffer agreement to
                      super[s]ede, by information the original indictment” (the
                      “Proffer Agreement Violation claim”) (Mot. to Amend at ECF
                      p. 26);

2 Petitioner’s March 28, 2019 reply not only includes support for
his Rule 36 motions, but adds arguments supporting his new
claims in his motion to amend the Section 2255 motion, which the
Court discusses in this Order. Petitioner’s Letter Motion dated
March 28, 2019, (D.E. 320), requesting leave to file his reply
late is MOOT, as Petitioner filed prior to the April 4, 2019
deadline.

3 As factual support for this claim, Petitioner copies the
factual background section from his original Section 2255
Petition.
                                                               19

    (4)   the guilty plea is invalid due to an “inadequate colloquy”
          (the “Inadequate Guilty Plea claim”) (Mot. to Amend at ECF
          pp. 29-30);

    (5)   the Court erred in not holding an evidentiary hearing
          regarding the Government’s denial of a cooperation
          agreement (the “Cooperation Agreement claim”) (Mot. to
          Amend at ECF pp. 34-35);

    (6)   the Court erred in not adopting defense counsel’s stance
          during sentencing (the “Sentencing Error claim”) (Mot. to
          Amend at ECF pp. 36-37);

    (7)   the   Sentencing   Guidelines   loss   determination and
          restitution amount were erred (the “Loss and Restitution
          Amount claim”) (Mot. to Amend at ECF p. 38);

    (8)   the Court erred in considering letters from “unidentified
          non-victims” (the “Victim’s Letters claim”) (Mot. to Amend
          at ECF p. 39);

    (9)   his sentence is flawed as it was not run concurrent to the
          sentence received in the Southern District of New York (the
          “Concurrent Sentences claim”) (Mot. to Amend at ECF
          p. 39.);

    (10) “the Super[s]eding Information materially broadens and
         substantially amends the original charges resulting in the
         statute   of   limitations   barring   the   super[s]eding
         information” (the “Superseding Information claim”) (Mot.
         to Amend at ECF pp. 40-41).

(See generally Mot. to Amend at ECF pp. 7-41.)

            As discussed above, Petitioner filed a reply on March

28, 2019, that provided support for his stance on his Rule 36

motions, but also addressed his Motion to Amend.          Petitioner

clarifies that claims two through ten in his Motion to Amend are

all grounds for either ineffective assistance of trial counsel or




                                  20

ineffective assistance of appellate counsel claims.                                                    (See Pet’r

Mar. 28 Reply at 4-5.)

                             On March 28, 2019, Petitioner filed a motion to expand

the record and to appoint counsel.                                               (See Mot. to Expand & Appoint

Counsel.)

                             On August 26, 2019, the Government opposed Petitioner’s

motion to amend his Section 2255 Petition, arguing that (1) his

motion to amend his Section 2255 motion is untimely and would

“radically                        expand”                      the   original   motion;   and   (2)   Petitioner’s

appeal waiver and guilty plea foreclose these claims.                                                  (See Resp’t

Opp. to Motion to Amend, D.E. 323, at 3-7.)4

                                                                       DISCUSSION

I.         Applicability of Waiver

                             As a threshold matter, it is “well established that a

knowing and voluntary waiver of the right to appeal is generally

enforceable.”                               United States v. Hernandez, 242 F.3d 110, 113 (2d

Cir. 2001); Garcia-Santos v. United States, 273 F.3d 506, 509 (2d

Cir. 2001) (determining that waivers of collateral attack under



The Court notes that on September 18, 2019, Petitioner filed a
4

motion for an extension of time to file a reply to Respondent’s
Opposition to Motion to Amend. As the issues presented in
Petitioner’s submissions have been briefed at length, the Court
DENIES this request. Petitioner provides support for his added
claims in his motion to amend the Section 2255 petition, as well
as in his March 28 reply. The Court finds that it has
sufficient information to adequately address all of Petitioner’s
claims for relief. (See Sept. 18 Mot. for Extension of Time,
D.E. 324.)
                                                                           21

§ 2255 are enforceable).         Therefore, “‘[w]hen the record clearly

demonstrates that [a] defendant’s waiver of [the] right to appeal

a sentence within an agreed Guidelines range was knowing and

voluntary,’ the waiver will be enforced.”                 Sanchez v. United

States, No. 10-CV-3653, 2012 WL 3150581, at *1 (E.D.N.Y. Jul. 31,

2012) (quoting United States v. Monzon, 359 F.3d 110, 116 (2d Cir.

2004)).      However, the Second Circuit has held that there are

instances where a petitioner may appeal or collaterally attack a

conviction notwithstanding the existence of an appeal waiver,

including:    “(1)   the    arbitrary    practice    of   sentencing   without

proffered reasons which . . . could in some cases amount to an

abdication of judicial responsibility subject to mandamus, . . .

(2) the defendant’s right to appeal on the grounds of ineffective

assistance of counsel, . . .; and (3) the arguably unconstitutional

consideration of naturalized status.”          United States v. Rosa, 123

F.3d 94, 98 (2d Cir. 1997) (internal quotation marks and citations

omitted).

             Here, Petitioner stipulated that he would not file an

appeal or otherwise challenge his conviction or sentence in the

event that the Court sentenced him to a term of imprisonment of

135 months or less.        (Plea Tr. 14:7-19.)      Petitioner then received

a sentence of 135 months of incarceration, followed by 3 years of

supervised release, a term within the scope of the appeal waiver.

(J. at 1-2.)

                                        22

            Following an examination of the record, the Court finds

that    Petitioner   executed   the     appeal   waiver    knowingly   and

voluntarily.    On the record, the Court explained the contents of

the waiver, and Petitioner confirmed that he understood the waiver.

(Plea Tr. 14:7-15:5.) However, to the extent Petitioner is raising

ineffective assistance of counsel claims, these will “survive[ ]

the guilty plea or the appeal waiver [ ] where the claim concerns

the advice [Petitioner] received from counsel.”           Parisi v. United

States, 529 F.3d 134, 138 (2d Cir. 2008) (internal quotation marks

and citation omitted).      Therefore, though the Court finds the

waiver enforceable, the Court will address the substance of the

claims.

II. Section 2255

       A.   Timeliness of Section 2255

            A petition seeking relief pursuant to 28 U.S.C. § 2255

must be filed within one year from the date when the judgment of

conviction becomes final.       28 U.S.C. § 2255(f)(1).        The Second

Circuit has made clear that when a petitioner files a second

petition seeking Section 2255 relief before his first habeas

petition has reached a final disposition, the second petition is

treated as a motion to amend the initial petition.           See Ching v.

United States, 298 F.3d 174, 175 (2d Cir. 2002) (“We hold that a

habeas petition submitted during the pendency of an initial § 2255



                                   23

motion should be construed as a motion to amend the initial

motion.”).

             As discussed above, Petitioner was sentenced on June 25,

2015, his direct appeal was denied on March 22, 2016, and his

petition     for   reconsideration   was   denied   on   June    22,   2016.

Petitioner did not seek to file a writ of certiorari, but the

deadline to do so was ninety days after the denial of the petition

for rehearing, on October 21, 2016. Thus, the one-year limitations

period to file a petition under Section 2255 began running on

October 21, 2016 and expired on October 21, 2017.

             Though the Court finds that Petitioner’s initial Section

2255 Petition filed on July 16, 2017 was timely filed, his motion

to amend his Section 2255 Petition, adding numerous grounds for

relief, dated November 13, 2017, was filed outside the window to

file an amended petition and is untimely.

             As the Court finds that the motion to amend the habeas

petition is untimely, the Court’s inquiry continues.            The Supreme

court has ruled that “[a]n amendment to a 28 U.S.C. § 2255 petition

filed after the expiration of the statute of limitations is barred

unless it ‘relates back’ to the original petition.” Veal v. United

States, No. 01-CV-8033, 2007 WL 3146925, at *4 (S.D.N.Y. Oct. 9,

2007).     Rule 15 of the Federal Rules of Civil Procedure provides

that “[a]n amendment to a pleading relates back to the date of the

original pleading when . . . the amendment asserts a claim or

                                     24

defense that arose out of the conduct, transaction, or occurrence

set out--or attempted to be set out--in the original proceedings.”

FED. R. CIV. P. 15 (c)(1)(B).      “An amended habeas petition . . .

does not relate back (and thereby escape AEDPA’s one-year time

limit) when it asserts a new ground for relief supported by facts

that differ in both time and type from those the original pleading

set forth.”    Mayle v. Felix, 545 U.S. 644, 650, 125 S. Ct. 2562,

2566, 162 L. Ed. 2d 582 (2005).          “The fact that [the] initial

petition and the proposed amended claim relate to the same stage

of the proceeding is insufficient to establish relation back.”

Delutro v. United States, No. 11-CV-2755, 2014 WL 4639198, at *5

(S.D.N.Y. Sept. 16, 2014) (citing Gibson v. Artus, 407 F. App’x

517, 519 (2d Cir. 2010).

            Reviewing the motion to amend, several of Petitioner’s

added claims are duplicative to the arguments made in support of

his original Section 2255 Petition.         The principal claim in the

original    Section   2255   is   that   counsel   provided   ineffective

assistance of counsel by making misrepresentations regarding his

guilty plea, thus invalidating the plea.           The Defense Counsel’s

Misrepresentations claim in the motion to amend is identical to

Petitioner’s original claim, thus the Court addresses it in this

Order.     Petitioner’s Plea Agreement Violation claim, the Proffer

Agreement claim, and the Inadequate Guilty Plea claim, arise out

of the same conduct as the original claim.          Therefore, the Court

                                    25

finds that these claims relate back to the claims in the timely

Section 2255 Petition and are both addressed and denied in the

analysis sections of this Order.

                             As to Petitioner’s Concurrent Sentences claim, this

claim arose out of a separate occurrence as the original claim.

However, this claim was presented in the earlier Rule 36 motions,

accordingly, this claim is addressed in the Rule 36 section of

this Order.

                             The Court finds that Petitioner’s remaining claims (the

Cooperation Agreement claim, the Sentencing Error claim, the Loss

and           Restitution                           claim,     the   Victim’s   Letters   claim,   and   the

Superseding Information claim) do not relate back to the original

Petition as they do not arise out of the claim in the original

Section 2255 Petition, attacking his alleged invalid guilty plea.

Therefore, the Court need not address the merits of these claims

as they are untimely attempts to improperly expand his Section

2255 Petition.5

              B.             Section 2255 Legal Standard



5 The Court notes that even if the Court were to reach the merits
of these added claims, they do not provide a basis for Section
2255 relief.

The Court rejects Petitioner’s Cooperation Agreement claim, in
which he argues that he was entitled to a hearing to confirm
that the Government’s decision not to offer a Cooperation
Agreement was made in bad faith. No cooperation was guaranteed
to Petitioner, and as such, this is not a case where the
Government improperly withdrew an already finalized Cooperation
                                                                      26

                             “The writ of habeas corpus stands as a safeguard against

imprisonment of those held in violation of the law.”                      Harrington




Agreement. The record reflects that Petitioner was informed
that his Plea Agreement superseded any prior agreements and
Petitioner still chose to proceed with his plea. Petitioner has
not established that he had a right to a hearing and this claim
does not provide a basis for habeas relief.

Regarding Petitioner’s Sentencing Error claim and Loss and
Restitution claim, both claims take issue with portions of this
Court’s Sentencing Guidelines determinations, and these claims
are precluded by Petitioner’s valid appeal waiver and guilty
plea. Though Petitioner attempted to title these claims as
ineffective assistance of counsel claims, they are sentencing
error claims. Generally, “sentencing error claims are not
cognizable on a § 2255 petition” unless they result in a
“complete miscarriage of justice.” Concepcion v. United States,
Nos. 97-CV-2961, 93-CR-0317, 1997 WL 759431, at *3 (S.D.N.Y.
Dec. 10, 1997) (internal quotation marks and citation omitted);
see also Graziano v. United States, 83 F.3d 587, 590 (2d Cir.
1996). As Petitioner’s sentence was within the scope of the
waiver that he agreed to in his Plea Agreement, the
circumstances of his case do not constitute a “complete
miscarriage of justice” allowing for relief.

Petitioner’s Victim’s Letters claim, arguing that his sentencing
was unfair due to the Court’s consideration of letters from
unidentified victims, is raised in a conclusory fashion and
“[s]elf-serving conclusory allegations . . . are insufficient to
establish ineffective assistance of counsel.” Blumenberg v.
United States, No. 05-CV-9416, 2009 WL 3459185, at *3 (S.D.N.Y.
Oct. 27, 2009) (citing United States v. Torres, 129 F.3d 710,
715-17 (2d Cir. 1997)).

Finally, Petitioner’s Superseding Information claim, arguing
that the Superseding Information improperly broadened the
recitation of the original charges, is barred by the valid
guilty plea as an improper pre-plea claim. See Tollett v.
Henderson, 411 U.S. 258, 267, 93 S. Ct. 1602, 1608, 36 L. Ed. 2d
235 (1973) (finding that where a petitioner has validly plead
guilty, “he may not thereafter raise independent claims relating
to the deprivation of constitutional rights that occurred prior
to the entry of the guilty plea.”)
                                                               27

v. Richter, 562 U.S. 86, 91, 131 S. Ct. 770, 780, 178 L. Ed. 2d

624 (2011).       To obtain relief under § 2255 a petitioner must show

“that the sentence was imposed in violation of the Constitution or

laws   of   the    United    States,    or   that      the    court      was   without

jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject

to   collateral     attack.”     28    U.S.C.      §   2255(a).       Therefore,    a

collateral attack on a conviction or sentence is available “for a

constitutional error, a lack of jurisdiction in the sentencing

court, or an error of law or fact that constitutes ‘a fundamental

defect which inherently results in a complete miscarriage of

justice.’”       United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995)

(quoting Hill v. United States, 368 U.S. 424, 428, 82 S. Ct. 468,

471, 7 L. Ed. 2d 417 (1962)).           When determining whether to grant

relief, “the scope of review on a § 2255 motion should be narrowly

limited in order to preserve the finality of criminal sentences

and to effect the efficient allocation of judicial resources.”

Graziano    v.    United    States,    83   F.3d   587,      590   (2d    Cir.   1996)

(internal quotation marks and citations omitted).                        Accordingly,

habeas corpus proceedings are an “asymmetrical enterprise in which

a prisoner seeks to overturn a presumptively valid judgment of

conviction.” Pinkney v. Keane, 920 F.2d 1090, 1094 (2d Cir. 1990).

As such, a petitioner has the burden of proving his claims by a



                                        28

preponderance of the evidence.           Skaftouros v. United States, 667

F.3d 144, 158 (2d Cir. 2011).

             Generally, “claims not raised on direct appeal may not

be raised on collateral review unless the petitioner shows cause

and prejudice.”     Massaro v. United States, 538 U.S. 500, 504, 123

S. Ct. 1690, 1693, 155 L. Ed. 2d 714 (2003). However, “a petitioner

may bring an ineffective assistance of counsel claim [in a Section

2255 petition] whether or not the petitioner could have raised the

claim on direct appeal.”          Yick Man Mui v. United States, 614 F.3d

50, 54 (2d Cir. 2010) (citing Massaro, 538 U.S. at 509, 123 S. Ct.

at 1696 (2003)).

             As Petitioner’s submissions were filed pro se, the Court

will liberally construe them “‘to raise the strongest arguments

that they suggest.’”       Kirkland v. Cablevision Sys., 760 F.3d 223,

224 (2d Cir. 2014) (quoting Burgos v. Hopkins, 14 F.3d 787, 790

(2d Cir. 1994)).       Nonetheless, this does not excuse Petitioner

“‘from   comply[ing]       with      relevant   rules   of    procedural    and

substantive law.’” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)

(quoting Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981)).

    C. Ineffective Assistance of Counsel Standard

             As   stated   in     his    original   Section    2255   motion,

Petitioner    claims   that     he   received   ineffective    assistance   of

counsel as:



                                        29

             Defense     counsel     repeatedly     assured
             [Petitioner] that despite what was said in the
             plea agreement and despite what was said in
             the courtroom that he would in fact get credit
             for cooperation and that there would be no
             relevant conduct.      In fact, the defense
             counsel on repeated occasions went to great
             lengths in telling [Petitioner] how this was
             going to be reduced and that was going to be
             credited.   In fact, apparently none of this
             was true. [Petitioner] agreed to a plea with
             the   impression   that   after   credit   for
             cooperation and all the other reductions he
             thought he was getting that he would either
             get time served or only have to serve a little
             more time.

(Pet. at 10, ¶ 46.)

             For Petitioner to prevail on an ineffective assistance

of counsel claim, he must “(1) demonstrate that his counsel’s

performance ‘fell below an objective standard of reasonableness’

in   light     of   ‘prevailing   professional    norms,’     and   (2)

‘affirmatively prove prejudice’ arising from counsel’s allegedly

deficient representation.”     United States v. Cohen, 427 F.3d 164,

167 (2d Cir. 2005) (quoting Strickland v. Washington, 466 U.S.

668, 688, 693, 104 S. Ct. 2052, 2064, 2067, 80 L. Ed. 2d 674

(1984)).     When considering counsel’s alleged errors, the Court

“must indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689, 104 S. Ct. at 2065.     If a petitioner

is able to establish an error of constitutional magnitude, he must

next establish that he was prejudiced by counsel’s performance,


                                  30

meaning that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would have been different.”      Strickland, 466 U.S. at 694, 104 S.

Ct. at 2068.

          To succeed on an ineffective assistance of counsel claim

in the context of guilty plea, “petitioner must show that the plea

agreement was not knowing and voluntary, because the advice he

received from counsel was not within acceptable standards.” Parisi

v. United States, 529 F.3d 134, 138 (2d Cir. 2008) (internal

quotation marks and citations omitted).          If a petitioner shows

that he was subjected to objectively unreasonable representation,

he must still show that he was prejudiced, in that “there is a

reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to trial.”

Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 370, 88 L. Ed.

2d 203 (1985).      Crucially, “[a] defendant who pleads guilty

unconditionally    while   represented    by   counsel   may   not   assert

independent claims relating to events occurring prior to the entry

of the guilty plea.”       United States v. Coffin, 76 F.3d 494, 497

(2d Cir. 1996).

          When    considering   whether   an   evidentiary     hearing   is

necessary to resolve a Section 2255 petition, “[u]nless the motion

and the files and records of the case conclusively show that the

prisoner is entitled to no relief, the court shall . . . grant a

                                   31

prompt hearing thereon, determine the issues and make findings of

fact and conclusions of law with respect thereto.”              28 U.S.C. §

2255(b). The Second Circuit has found that “[t]o warrant a hearing

on an ineffective assistance of counsel claim, the defendant need

establish only that he has a ‘plausible’ claim of ineffective

assistance of counsel, not that ‘he will necessarily succeed on

that claim.’”      Puglisi v. United States, 586 F.3d 209, 213 (2d

Cir. 2009) (quoting Armienti v. United States, 234 F.3d 820, 823

(2d Cir. 2000)).     In addition, “the district court may use methods

under Section 2255 to expand the record without conducting a full-

blown testimonial hearing.”        Chang v. United States, 250 F.3d 79,

86 (2d Cir. 2001).     Accordingly, there are situations where this

Court can exercise its “discretion to choose a middle road that

avoid[s]   the     delay,   the    needless    expenditure     of   judicial

resources, the burden on trial counsel and the government, and

perhaps the encouragement of other prisoners to make similar

baseless claims that would have resulted from a full testimonial

hearing” and may conclude that an evidentiary hearing “would add

little or nothing to [ ] written submissions.”          Id.

           Here,    applying      the    above-referenced     standard,   no

evidentiary hearing is warranted because Petitioner’s submissions,

the underlying record, and the now expanded record that includes

sworn   affidavits     from    both      defense   counsel,    conclusively

demonstrate that Petitioner is not entitled to relief under Section

                                        32

2255.    The defense counsels’ affidavits are sufficiently detailed,

and Petitioner has not justified that additional documents outside

of this record would aid the Court in making its determination.

Therefore, the Court will not grant an evidentiary hearing.

        D.   Effect of Guilty Plea

             The Court finds that Petitioner entered his guilty plea

in a knowing and voluntary manner, thus foreclosing pre-plea claims

for relief, as well as ineffective assistance of counsel claims

that do not relate to the validity of the plea itself.

             “Generally a knowing and voluntary guilty plea precludes

federal habeas corpus review of claims relating to constitutional

rights at issue prior to the entry of the plea.”        Whitehead v.

Senkowski, 943 F.2d 230, 233 (2d Cir. 1991).        When considering

whether a guilty plea is valid, the Court considers “‘whether the

plea represents a voluntary and intelligent choice among the

alternative courses of action open to the defendant.’”     Hill, 474

at 56, 106 S. Ct. at 369 (quoting North Carolina v. Alford, 400

U.S. 25, 31, 91 S. Ct. 160, 164, 27 L. Ed. 2d 162 (1970)).        “A

plea is considered ‘intelligent’ if the accused had the advice of

counsel and understood the consequences of his plea, even if only

in a fairly rudimentary way,’ and it is considered ‘voluntary if

it is not the product of actual or threatened physical harm, mental

coercion overbearing the defendant’s will, or the defendant’s

sheer inability to weigh his options rationally.’”       Manzullo v.

                                     33

People of N.Y., No. 07-CV-0744, 2010 WL 1292302, at *5 (E.D.N.Y.

Mar. 29, 2010) (quoting Miller v. Angliker, 848 F.2d 1312, 1320

(2d Cir. 1988)).          As Courts analyze plea allocutions, “[s]olemn

declarations in open court carry a strong presumption of verity.

The subsequent presentation of conclusory allegations unsupported

by specifics is subject to summary dismissal, as are contentions

that in the face of the record are wholly incredible.”               Blackledge

v. Allison, 431 U.S. 63, 74, 97 S. Ct. 1621, 1629, 52 L. Ed. 2d

136 (1977).

            Upon a review of the underlying proceedings, the Court

finds that Petitioner knowingly and voluntarily entered a guilty

plea, with an understanding of the rights he was forfeiting by

pleading guilty, as well as a discussion of the factual basis for

the plea.     Throughout the plea proceeding, the Court confirmed

that Petitioner understood the plea proceedings in their entirety.

The terms of the Plea Agreement, including the waiver of his right

to file a Section 2255 petition and the potential sentence he would

receive, were placed on the record and Petitioner confirmed that

he understood this.             Further, the Court made clear that the

agreement     to    plead    guilty   superseded    all    prior     agreements,

including his prior proffer agreement.                  Though Petitioner now

claims that he entered into his guilty plea unknowingly, in that

he was not adequately advised of the implications of his plea,

upon   a   review    of   the    record   the   Court   does   not   find   these

                                          34

allegations credible.                                            The record of Petitioner’s guilty plea

includes explicit statements that the plea was not the result of

coercion or other promises.                                          Thus, “[a] criminal defendant’s self-

inculpatory statements made under oath at his plea allocution . .

.       are            generally                       treated       as   conclusive   in   the   face   of   the

defendant’s later attempt to contradict them.”                                                Adames v. United

States, 171 F. 3d 728, 732 (2d Cir. 1999) (internal quotation marks

and citations omitted).

                             Further,                          Petitioner’s    arguments      regarding       the

involuntary nature of the guilty plea were previously raised at

sentencing when defense counsel claimed that the Court had not

confirmed on the record that Petitioner had reviewed the Plea

Agreement prior to the guilty plea proceeding.                                                 (Sentencing Tr.

17:17-21.)                          This Court gave Petitioner the opportunity to vacate

his guilty plea and to adjourn the matter rather than proceeding

to sentencing, but Petitioner chose not to do so and was again

reminded about his appellate waiver and the consequences of his

guilty plea.                                 (Sentencing Tr. 34:3-39:1.)                    Subsequently, when

Petitioner sought relief from the Second Circuit, the Second

Circuit upheld his conviction.6



As the Court upholds the validity of the guilty plea following
6

its review of the underlying record, the Court also rejects the
Inadequate Guilty Plea claim raised in the motion to amend the
Section 2255 Petition. Further, the Court finds that
Petitioner’s Proffer Agreement Violation claim, which argued
that the Government violated his Proffer Agreement at the time
                                                                          35

                             As set forth above, Petitioner’s plea allocution shows

that his choice to plead guilty was both knowing and voluntary,

and as such, Petitioner’s attacks on the nature of his guilty plea

do not provide a basis for habeas relief.

              E.             Ineffective Assistance of Counsel Analysis

                             The           crux                of    Petitioner’s   ineffective    assistance    of

counsel claim is that defense counsel made misrepresentations

inducing his guilty plea, in particular that he would be receiving

credit for cooperation and that his sentence would be considerably

shorter. (See Pet at 3-11.) Petitioner contends that this amounts

to          ineffective                           assistance             of    counsel.     The   Court    rejects

Petitioner’s ineffective assistance of counsel claims as it does

not find that Petitioner has credibly shown that counsel erred by

providing deficient representation.

                             First,                  Petitioner’s             allegations   regarding     counsel’s

misrepresentations                                         are       contradicted   by    the   sworn   affidavits

submitted by counsel.                                               Defense counsel Ms. Rantala denies making

the statements alleged in the Petition, stating:



of his guilty plea, is without merit. (See Mot. to Amend at ECF
p. 26.) Though Petitioner argues that the factual basis for his
plea and the facts raised at sentencing were taken improperly
from his proffer sessions, this is contradicted by Petitioner’s
admission of his criminal activity on the record and
acknowledging that the Government’s recitation of the facts was
accurate during the plea. The Court finds that Petitioner’s
claims regarding alleged violations of the Proffer Agreement are
not supported by the record and do not provide a basis for
habeas relief.
                                                                              36

             Mr. Hotton is lying (or at best writing half-
             truths) when claiming that I made certain
             statements to him. He amazingly even alleges
             remembering exact quotes from memory made on
             exact dates.     The quotes do not remotely
             compare to the way I speak.       He seems to
             remember what he wants to remember and forget
             the rest of any advice that I [ ] gave to him.

(Rantala Aff. at 2.)      Ms. Rantala emphasizes that in contrast to

what Petitioner contends, she never told Petitioner that he was

guaranteed a cooperation agreement or “that a Rule 35 from the

Government was a certainty.”         (Rantala Aff. at 2.)

               Further, the Court finds that the record contradicts

Petitioner’s claims that his guilty plea should be vacated as he

was misled that he would receive a cooperation agreement, as the

parameters of his guilty plea were presented to him both during

the   guilty    plea   proceedings      and    in   his   written   agreements.

According to the Government, Petitioner and his defense counsel

were informed that he was not receiving a cooperation agreement

prior to his choosing to proceed with a Plea Agreement.                    (See

Resp’t Br. at 3.) Ms. Rantala addressed the cooperation agreement,

stating:   “At    no   time   did   I   ever     tell     [Petitioner]   that   a

cooperation agreement was a certainty . . . The Government did in

fact provide a draft cooperation agreement . . . (prior to the

plea/bail hearing), but it was unsigned and unfortunately remained

that way.”     (Rantala Aff. at 2.)          Though Petitioner may have been

hopeful that through meetings with the Government post-plea that


                                        37

he would eventually receive credit through a Rule 35 motion,

according to both the Government and defense counsel this was never

promised     to    Petitioner.         Defense   counsel      explained     that:

“[Petitioner] [ ] made [the Rule 35 motion] an impossibility with

his repeated violations of the court-ordered release restrictions,

one actually involving hacking into an employer’s email and sending

a fake email to Pretrial Services.            After that, all that remained

was to try to decrease the fraud loss calculations to the extent

possible.”     (Rantala Aff. at 3.)

             In addition, when entering his guilty plea, this Court

ensured that Petitioner understood that no promises were being

made to him to induce his guilty plea and that the Plea Agreement

was   superseding       any   existing       Proffer    Agreement    with     the

Government.       (Plea Tr. 21:1-15.)        The Plea Agreement stated that

other than the Proffer Agreement, “no promises, agreements or

conditions have been entered into by the parties other than those

set forth in this agreement and none will be entered into unless

memorialized      in   writing   and   signed    by    all   parties.”      (Plea

Agreement ¶ 15.)        When considering Petitioner’s signed proffer

agreement, it states that it was not a cooperation agreement:

             THIS IS NOT A COOPERATION AGREEMENT. Client
             agrees to provide the Office with information,
             and to respond to questions, so that the
             Office may evaluate Client’s information and
             responses in making prosecutorial decisions.
             By receiving Client’s proffer, the Office does
             not agree to confer immunity, make a motion on

                                        38

                             Client’s behalf, or enter into a cooperation
                             agreement, plea agreement or non-prosecution
                             agreement. The Office makes no representation
                             about the likelihood that any such agreement
                             will be reached in connection with this
                             proffer.

(See Proffer Agreement ¶ 1.)

                             All these agreements make clear that there was not a

guarantee of credit for cooperation or a considerably reduced

sentence.                        Rather, Petitioner freely entered into a guilty plea,

during which he conceded that he knew the sentences he faced and

that he would not challenge his conviction or sentence if sentenced

to 135 months or below.                                            (Plea Tr. 10:22-15:5.)   As discussed

prior, similar arguments regarding the unknowing nature of his

plea were made during the sentencing proceeding and the Court gave

Petitioner an opportunity to withdraw his plea.                                          (Sentencing Tr.

17:17-21, 34:3-39:1.)                                          Petitioner made the choice not to withdraw

his plea.                           (Sentencing Tr. 38:11-39:1.)                    When considering the

underlying record, it contradicts Petitioner’s claims that based

on misrepresentations from counsel or the Government his plea was

invalid.7                        The Court repeatedly explained to Petitioner what he



7
    Petitioner adds his Plea Agreement Violation claim to his motion
to amend, arguing that the Government “flagrantly violated the
provisions of the Plea Agreement” by reneging on the promise of
a Cooperation Agreement or a Rule 35 motion, by hiding
Petitioner’s cooperation efforts from the Court, and by seeking
an enhanced sentence. (Mot. to Amend at ECF pp. 16-26.) Both
the Government and Petitioner’s defense counsel have denied that
Petitioner was guaranteed a Cooperation Agreement or a Rule 35
motion. In addition, Petitioner’s efforts to cooperate were
                                                                       39

was agreeing to by entering this guilty plea and he affirmed his

understanding of the consequences of his guilty plea.                                            In sum, the

Court finds that Petitioner is not entitled to habeas relief.

III. Rule 36 Motions

                             Petitioner argues in both Rule 36 motions that his

sentence should be amended because this sentence should have been

run concurrent to his Southern District of New York sentence, as

they involved relevant conduct pursuant to U.S.S.G. § 5G1.3.                                              (See

Rule 36 Mot. at 1-2; see also S.D.N.Y. Rule 36 Mot.)                                                 Generally,

Rule 36 provides that: “[a]fter giving any notice it considers

appropriate, the court may at any time correct a clerical error in

a judgment, order, or other part of the record, or correct an error

in the record arising from oversight or omission.”                                              See Urena v.

United                States,                   99-CR-0073,      2010    WL   4823593,    at    *4    (S.D.N.Y.

Nov. 29, 2010) (internal quotation marks and citations omitted).

As Rule 36 is designed for the correction of clerical errors in

sentences, this Court agrees with the Southern District that Rule

36         is         not            the           correct     procedural     mechanism   for    the     relief

Petitioner seeks.                                      (See Hotton, 2017 WL 6414055 at *1 (“Rule 36 is




made clear to the Court, but ultimately based on Petitioner’s
actions while out on bail no Cooperation Agreement was reached.
Further, the Plea Agreement made clear the sentencing ranges
Petitioner was facing and his ultimate sentence were not
enhanced in violation of this agreement. (Plea Agreement ¶¶ 2,
15.) Thus, this claim has no merit. 


                                                                    40

not the correct vehicle for such a motion because the error, if

there had been one would not be a clerical motion subject to

correction under Rule 36.      Rather, the motion would be a motion to

amend the sentence under 28 U.S.C. § 2255 for an error in the

imposition of the sentence.”)).

            Even if this Court were to treat this claim as an amended

claim to his original 2255 Petition, the Court still finds it to

be without merit.

            Petitioner insists that the two convictions constituted

relevant conduct pursuant to U.S.S.G. § 5G1.3(b).             In response,

the Government argues that “[i]n the Southern District of New York,

[Petitioner] was charged and pled guilty, to a separate scheme,

involving separate victims, primarily arising from defrauding a

Broadway    play   producer.    The    charges   in   each   district   were

independent and unrelated.      No common scheme or plan existed, the

victims were separate, and there was no overlapping criminal

conduct.”    (Resp’t Opp. to S.D.N.Y. Rule 36 Mot. at 2.)        Moreover,

the sentence in the Southern District was completed at the time

the instant sentence was imposed and this was placed on the record

during sentencing.     See United States v. Lucas, 745 F.3d 626, 631

(2d Cir. 2014) (“[W]e hold [ ] that neither U.S.S.G. § 5G1.3 nor

18 U.S.C. § 3584 authorizes a district court to run a term of

imprisonment concurrently with a discharged term of imprisonment

on related charges.”)     Thus, there was no sentence for the Court

                                      41

to run this sentence concurrent to and the Court does not find

that Petitioner has demonstrated that his sentence should be

amended.

IV. Motion to Expand Record and Appoint Counsel

           Petitioner moves the Court to appoint counsel.    However,

“a habeas petitioner has no constitutional right to counsel in his

habeas proceeding.”   Harris v. United States, 367 F.3d 74, 77 (2d

Cir. 2004) (citing Coleman v. Thompson, 501 U.S. 722, 752-53, 111

S. Ct. 2546, 2566, 115 L. Ed. 2d 640 (1991)).     Ultimately, it is

within this Court’s discretion whether to appoint counsel during

habeas proceedings.   See e.g., U.S. ex rel. Cadogan v. LaVallee,

502 F.2d 824, 826 (2d Cir. 1974).    As the Court finds no merit to

Petitioner’s claims for relief, Petitioner’s motion to appoint

counsel is DENIED.

           Additionally, Petitioner moves to expand the record and

order prior counsel to submit additional affidavits.        “A habeas

petitioner bears a heavy burden in establishing the right to

discovery because, unlike the usual civil litigant in federal

court, he is not entitled to discovery as a matter of ordinary

course.”    Batista v. United States, No. 14-CV-0895, 2016 WL

4575784, at *1 (E.D.N.Y. Aug. 31, 2016) (citing Bracy v. Gramley,

520 U.S. 899, 904, 117 S. Ct. 1793, 1797, 138 L. Ed. 2d 97 (1997)).

Thus, a petitioner must show “good cause” to demonstrate he is

entitled to discovery.   See Bracy, 520 U.S. at 908-09, 117 S. Ct.

                                42

at 1799.      “However, a court may choose to deny a request for

discovery should a petitioner simply be engaging in a ‘fishing

expedition’ without showing specific facts that would support a

habeas corpus petition.”    Batista, 2016 WL 4575784 at *1 (citing

Charles v. Artuz, 21 F. Supp. 2d 168, 169 (E.D.N.Y. 1998)).     The

Court finds that Petitioner is not entitled to expand the record

further; both defense counsel have already submitted affidavits

opposing Petitioner’s version of his representation.      The Court

will not order counsel to submit additional affidavits based on

Petitioner’s conclusory assertion that they are “necessary and

essential to the fair resolution” of his claims.    (D.E. 322 at 2.)

Therefore, Petitioner’s request to expand the record is DENIED.

                              CONCLUSION

           For the foregoing reasons, Petitioner’s application for

a writ of habeas corpus pursuant to 28 U.S.C. § 2255, (D.E. 287);

motions to correct mistake or omission during sentencing pursuant

to Rule 26 and 18 U.S.C. §§ 3584(a) and (b), (D.E’s. 296, 313);

motion for leave to file an amended application for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255, (D.E. 306); motion to

expand the record and appoint counsel, (D.E. 322); and Petitioner’s

Sept. 18, 2019 letter motion for an extension of time, (D.E. 324),

are DENIED.    Additionally, Petitioner’s letter motion for leave to

file late, (D.E. 320), is rendered MOOT as stated herein.



                                  43

          Because there can be no debate among reasonable jurists

that Petitioner was not entitled to habeas relief, the Court does

not issue a Certificate of Appealability.    28 U.S.C. § 2253(c);

see also Middleton v. Att’ys Gen., 396 F.3d 207, 209 (2d Cir.

2005).   The Court also certifies that any appeal of this Order

would not be taken in good faith, and thus his in forma pauperis

status is denied for the purposes of any appeal.      Coppedge v.

United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 921, 8 L. Ed.

2d 21 (1962).

          The Clerk of the Court is directed to mail a copy of

this Memorandum and Order to the pro se Petitioner and mark this

matter CLOSED.



                                    SO ORDERED.



                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.


Dated:    October   21 , 2019
          Central Islip, New York




                               44

